Citation Nr: 1146567	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-42 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for posttraumatic headaches.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hyperopia, extropia, and amblyopia of the eyes.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1969.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.



FINDINGS OF FACT

1.  Headaches were noted by the examiner on the Veteran's service entrance examination; there is also clear and unmistakable evidence this disorder was not aggravated beyond its natural progression during service.

2.  In a July 2000 rating decision, the RO denied entitlement to service connection for hyperopia, extropia, and amblyopia of the eyes.

3.  No new evidence associated with the claims file since the July 2000 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hyperopia, extropia, and amblyopia of the eyes, or raises a reasonable possibility of substantiating that claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic headaches are not met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  The July 2000 rating decision that denied entitlement to service connection for  hyperopia, extropia, and amblyopia of the eyes is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

3.  As evidence received since the RO's July 2000 denial is not new and material, the criteria for reopening the claim for service connection for hyperopia, extropia, and amblyopia of the eyes are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran seeks service connection for headaches.  He contends that while the headaches preexisted service, they were aggravated by an episode of meningitis suffered in service.  Specifically, he argues that following the bout of meningitis, his headaches increased in severity.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).
In this case, the record shows that the Veteran entered service with pre-existing headaches.  On entry into service, the Veteran complained of frequent or severe headaches on his Report of Medical History.  The examining physician made note of these headaches in the physician's summary section of the report.

Having determined that the Veteran entered service with pre-existing headaches, the next step in deciding an aggravation claim involves examining whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board cannot find that the evidence of record demonstrates a measurable worsening the Veteran's headaches due to service.  A review of the service treatment records reveals complaints of headaches throughout service, including in January 1966, May 1966, May 1967, September 1967, June 1968, November 1968, and on separation from service.  In January 1966, the Veteran complained of frontal lobe headaches arising while performing close work.  In May 1966 he complained of frequent headaches.  In May 1967 the Veteran suffered from an episode of viral meningitis.  He complained of severe headaches and marked photophobia during the illness.  In September 1967 the Veteran again sought treatment for headaches occurring while doing close work.  In June 1968 and November 1968 he again complained of headaches associated with the performance of his duties as a clerk/typist.  On separation from service, it was noted that the Veteran suffered from frequent and severe headaches and eye trouble.

A review of this evidence does not suggest the aggravation of the condition, as no new, different, or more severe symptomatology is noted following the initial report on entry into service.  In January 2011, a medical opinion was sought to address the issue of whether the Veteran's headaches during service were aggravated beyond their normal progression.  On examination of the Veteran and review of the claims file, including current medical treatment records as well as service treatment records, the examiner opined, "there is no medical evidence that his service exacerbated his pre-existing condition beyond its natural course."  In explanation, 
The examiner noted that there had been "no clear change in frequency or severity of the described headaches" during service.  While acknowledging that the Veteran complained of headaches often during his last year of military service, the examiner noted that the frequency and intensity of migraines can sometimes vary over time.  The examiner explained that triggers such as stress, heat, and certain foods can cause headaches with an apparent increase in frequency, but once the trigger is removed, the disorder returns to its baseline.  Head injuries were noted as an exception in that they can acutely and chronically exacerbate a preexisting headache disorder, but in this case, no head injury was suffered.  With regard to the bout of meningitis, the examiner stated that headaches are a common accompaniment to meningitis and typically resolve with resolution of the infection, as they did in this case.  For all of these reasons, the examiner found that the Veteran's pre-existing headaches were not aggravated by military service.

The post-service medical record also does not support a measurable worsening of the condition due to service.  The Veteran separated from service in 1969 and the earliest post-service medical evidence of record is dated from 2000, more than 30 years after discharge.  As noted by the VA examiner, the VA clinic notes are largely devoid of any mention of headaches, and the last notation of headaches was in 2005 when the Veteran complained of headaches behind the eyes.

As the evidence does not contain any objective findings of a worsening of the condition as the result of service, aggravation may not be conceded in this case.  The above information constitutes clear and unmistakable evidence that the Veteran's pre-existing headaches were not aggravated by service.  

The Board notes that the Veteran has contended on his own behalf that his current condition was aggravated by his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation or aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

To the extent the Veteran alleges his headaches have been aggravated by his eye disorders, an award of secondary service connection is not possible since service connection has not been established for any eye disability.  

Finally, the Board recognizes that the Veteran has submitted medical literature printed form the Internet on viral and bacterial meningitis.  However, as this information is not specific to the Veteran, it has little probative value in this issue.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but, standing alone, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.)  Here, the documents supplied by the Veteran simply provide speculative generic statements.  Further, while medical treatise evidence can provide important support when combined with an opinion of a medical professional, in the instant case, as discussed above, such a supportive opinion is not of record.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

For all the foregoing reasons, the Board finds that the claim for service connection for posttraumatic headaches must be denied.  

New and Material Evidence Claim

The Veteran seeks service connection for hyperopia, extropia, and amblyopia of the eyes.  In a July 2000 rating decision, the Veteran was denied service connection for these conditions and was advised of his appellate rights the following months.  The Veteran did not appeal this decision and it became final.  

In October 2007 the Veteran sought to reopen his previously denied claims.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  

Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.   Id.  See also Hodge v. West, 115 F.3d 1356, 1363(Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  
	
In this case, evidence has been added to the record since the July 2000 denial, including VA medical records and the transcript of the Veteran's September 2011 Board hearing.  This evidence is new because it has not previously been submitted.

However, the evidence does not raise a reasonable possibility of substantiating the claim.  The Veteran's claim was denied in July 2000 because there was no evidence that the Veteran's military service caused or aggravated the Veteran's eye disorders.  Since that time, the file remains devoid of this evidence.  There is simply no mention in the medical record of any relationship between the Veteran's current eye disorders and service.  No VA provider has mentioned, in any fashion, any role that the Veteran's military service played in aggravating or causing his current eye disabilities.  Thus, while this evidence can be considered "new," in that it was not before the RO in July 2000, it is not "material."  Even under the low threshold recently set forth in Shade, the new evidence here simply does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

The Veteran's own assertions that that his conditions are related to military service are insufficient to reopen the claim.  This matter turns on the question of a medical relationship between a current disability and service, a matter within the province of trained professionals.  Without a showing of appropriate medical training and expertise, laypersons are not competent to render a persuasive opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ( holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.") Accordingly, where, as here, a claim turns on one or more medical matters, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). Significantly, in this case, there simply is no objective evidence to support the lay assertions.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection are not met, and the July 2000 RO denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this appeal, in February 2008 and September 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims.  The letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The April 2008 and October 2008 rating decisions reflects the initial adjudication of the claims after issuance of these letters.  Hence, the February 2008 and September 2008 letters, which meet Pelegrini's content of notice requirements, also meet the VCAA's timing of notice requirement.  
The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates (in the event that any claims for service connection are granted).  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claims on appeal, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

Additionally, the Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Here, the February 2008 letter from the RO sets forth the elements of a service connection claim and includes the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  This letter also provides notice of what evidence would be necessary to reopen the Veteran's claim for hyperopia, extropia, and amblyopia of the eyes based on the previous denial.  For all of these reasons, the Board concludes that the claim may be adjudicated without a remand for further notification.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has had a personal hearing before the Board.  He was afforded a VA examination in January 2011.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  The Board notes that while the Veteran receives Social Security benefits, these are based on his age rather than a disability.  Thus, there is no need to request the Veteran's Social Security Administration (SSA) records as they would not be relevant to the present claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) (holding that VA is not required to request SSA and other federal records unless there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits).  For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  




ORDER

Service connection for posttraumatic headaches is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for hyperopia, extropia, and amblyopia of the eyes is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


